DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 14 are currently pending and considered below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2 and 13 – 14 are are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneko (US 2020/0265605).

As per claims 1, Kaneko discloses a parking area management device comprising:
 a recognizer that recognizes vehicles in a parking area (See at least figure 4 – 5): and 
a parking position determiner that virtually sets parking frames in which the vehicles can park on the basis of outer dimensions of the vehicles recognized by the recognizer and map information of the parking area and determines the set parking frames as parking positions of the vehicles in the parking area (See at least abstract; An image processing device is equipped with a marker detector, an oblique line detector, and a parking frame detector. The marker detector extracts, from an image, positive and negative edge segments that are aligned next to each other at a predetermined interval as a pair, and detects a parking space division marker based on the pair. The oblique line detector detects an edge on one side of an edge segment (single-edge segment) that is not extracted as the pair, and detects a presumed straight line based on the single-edge segment connected with an oblique line. The parking frame detector detects neighboring edge segments based on the positive and negative edge segments as well as the single-edge segment of the presumed straight line, and detects a parking space based on a distance between the neighboring edge segments).

    PNG
    media_image1.png
    845
    526
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    610
    543
    media_image2.png
    Greyscale


As per claim 2, Kaneko discloses wherein the parking position determiner determines the parking frames as the parking positions of the vehicles in the parking area and rearranges the vehicles in the parking frames (See at least figure 5).

	Claims 13 and 14 have same or substantially similar claim limitations as claim 1. Therefore, claims 13 and 14 are rejected under same rationales.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Mowatt et al. (Hereinafter Mowatt) (US 10482766).

As per claim 3, Kaneko discloses all the elements of the claimed invention but does not explicitly teach elements of:
a reservation section that accepts an advance reservation for parking the vehicle in the parking area: and 
a rank setter that sets a rank of contributing to the rearrangement to a vehicle of which the advance reservation has been accepted by the reservation section, wherein when it is determined that a full state is not resolved even if the vehicle without an advance reservation is moved, the parking position determiner determines that the vehicle to which a high rank is set by the rank setter is to contribute to the rearrangement.
Mowatt teaches elements of:
a reservation section that accepts an advance reservation for parking the vehicle in the parking area (See at least column 1 line 24 – 30; some parking lots reserve individual parking spaces for specific drivers. However, this results in many parking spaces sitting idle when the reservation-holders are not parked in them. Drivers who may benefit from parking temporarily in an unused but reserved parking space are unable to do so, and the parking lot operator loses out on revenues.): and 
a rank setter that sets a rank of contributing to the rearrangement to a vehicle of which the advance reservation has been accepted by the reservation section, wherein when it is determined that a full state is not resolved even if the vehicle without an advance reservation is moved, the parking position determiner determines that the vehicle to which a high rank is set by the rank setter is to contribute to the rearrangement (See at least column 1 line 31 – 53; embodiments described herein provide, among other things, systems and methods for automatically assigning parking spaces within a parking lot, and, in particular, assigning the parking spaces based on driver preferences, vehicle characteristics, and parking lot operator preferences. Automated sensors are used to determine unoccupied parking spaces in a parking lot. Unoccupied spaces are narrowed to available spaces based on, for example, the parking lot operator's desire to reserve parking spaces for premium customers and historical parking space usage data. The available spaces may also be ranked using weighted scores based on driver preferences (for example, how close a parking space is to a destination for the driver) and vehicle characteristics (for example, the size of the vehicle compared to the size of the parking space). After ranking the available parking spaces, a parking space assignment for a vehicle is selected based on the rankings, and transmitted to the vehicle (or a mobile communications device carried by an occupant of the vehicle). Thus, a best available parking space is assigned to the driver, who no longer has to waste time driving around the parking lot seeking out the best parking space. As a result, the entire parking lot is used more efficiently).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify assisting parking by virtually setting up parking frame in parking space of Kaneko, to include a reservation section that accepts an advance reservation for parking the vehicle in the parking area: and a rank setter that sets a rank of contributing to the rearrangement to a vehicle of which the advance reservation has been accepted by the reservation section, wherein when it is determined that a full state is not resolved even if the vehicle without an advance reservation is moved, the parking position determiner determines that the vehicle to which a high rank is set by the rank setter is to contribute to the rearrangement as taught by Mowatt in order to assign best available parking space to the driver, who no longer has to waste time driving around the parking lot seeking out the best parking space. As a result, the entire parking lot is used more efficiently . 


As per claim 4, Kaneko and Mowatt disclose wherein the parking position determiner performs the rearrangement so that a moving distance of the vehicle with an advance reservation is minimized (Mowatt, see at least column 11 line 66 – column 12 line 15).

As per claim 5, Kaneko and Mowatt disclose wherein the rank setter sets a lower rank to the vehicle of which the moving distance increases when contributing to the rearrangement among the vehicles with an advance reservation (Mowatt, see at least column 11 line 66 – column 12 line 15).

As per claim 6, Kaneko and Mowatt disclose a system and device that is capable of performing functions of: wherein the rank setter sets a higher rank to a vehicle capable of performing autonomous travel of a higher difficulty level (Mowatt, see at least column 11 line 66 – column 12 line 15).

As per claim 7, Kaneko and Mowatt disclose a system and device that is capable of performing functions of: wherein the rank setter sets a lower rank to a vehicle which has contributed to rearrangement in the past and of which the moving distance in contributing to rearrangement is long among the vehicles with an advance reservation (Mowatt, see at least column 11 line 66 – column 12 line 15).

As per claim 8, Kaneko and Mowatt disclose a system and device that is capable of performing functions of: wherein the rank setter sets a lower rank to a vehicle having a relatively large vehicle width (Mowatt, see at least column 11 line 66 – column 12 line 15).

As per claim 9, Kaneko and Mowatt disclose wherein the rank setter sets a lower rank to a vehicle present in a space having a high space filling rate in a vehicle width direction with respect to a parkable region (Mowatt, see at least column 11 line 66 – column 12 line 15).

As per claim 10, Kaneko and Mowatt disclose a system and device that is capable of performing functions of: wherein the parking position determiner moves the vehicle without an advance reservation to a position different from the parking position when it is not possible to determine a parking position of a new vehicle even when rearrangement is performed (Mowatt, see at least column 11 line 66 – column 12 line 15).

As per claim 11, Kaneko and Mowatt disclose wherein the recognizer acquires a recognition result of other vehicles in the parking area and recognizes outer dimensions of the other vehicles and a space filling rate in a vehicle width direction with respect to a parkable region (Kaneko, see at least figure 5).

As per claim 12, Kaneko and Mowatt disclose a system and device that is capable of performing functions of: wherein the parking position determiner determines whether the parking area will reach a full state in the future on the basis a reservation received by the reservation section and a parking position of the vehicle parked in advance in the parking area and determines that rearrangement is to be performed when it is determined that the full state will be reached (Mowatt, see at least column 10 line 35 – column 11 line 45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishinoda et al. (US 2020/0081446) disclsoes parking assistance device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662